United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   August 27, 2003

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 03-40030
                           Summary Calendar


UNITED STATES OF AMERICA

                     Plaintiff - Appellant

     v.

JOSE ANTONIO SILVA-SEGURA

                     Defendant - Appellee

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-02-CR-659-ALL
                      --------------------

Before KING, Chief Judge, and HIGGINBOTHAM and WIENER, Circuit
Judges.

PER CURIAM:*

     The Government appeals from the sentence imposed on Jose

Antonio Silva-Segura (“Silva”) for illegal reentry following

deportation.   The Government contends that the district court

erred by failing to impose a 16-level upward adjustment to

Silva’s offense level pursuant to U.S.S.G. § 2L1.2(b)(1)(A) for a

previous conviction of transporting aliens for financial gain, an

offense the Government argues was a conviction of an alien

smuggling offense committed for profit.       Silva concedes error but

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-40030
                                  -2-

presents an argument against the 16-level adjustment to preserve

the issue for further review.

     Transporting aliens for profit is an “alien smuggling

offense committed for profit,” U.S.S.G. § 2L1.2(b)(1)(A),

warranting the 16-level upward adjustment.   United States v.

Solis-Campozano, 312 F.3d 164, 167 (5th Cir. 2002), cert. denied,

123 S. Ct. 1811 (2003).   Pursuant to Solis-Campozano, which was

decided after the imposition of sentence on Silva, a 16-level

adjustment was appropriate for Silva’s conviction of transporting

aliens for financial gain.

     VACATED AND REMANDED.